Name: Commission Regulation (EEC) No 2902/80 of 10 November 1980 re-establishing the levying of customs duties on ethylene glycol, falling within subheading 29.04 C ex I and originating in developing countries, to which the preferential tariff arrangements set out in Council Regulation (EEC) No 2789/79 apply
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 11 . 11 . 80 Official Journal of the European Communities No L 301 /7 COMMISSION REGULATION (EEC) No 2902/80 of 10 November 1980 re-establishing the levying of customs duties on ethylene glycol , falling within subheading 29.04 C ex I and originating in developing countries , to which the preferential tariff arrangements set out in Council Regulation (EEC) No 2789/79 apply cated above, should be 883 000 European units of account ; whereas on 5 November 1980 the amounts of imports into the Community of the products in question , originating in countries and territories covered by preferential tariff arrangements, reached that ceiling ; whereas, bearing in mind the objectives of Regulation (EEC) No 2789/79 which provides that the ceiling should not be exceeded, customs duties should be re-established in respect of the products in question , HAS ADOPTED THIS REGULATION : Article 1 As from 14 November 1980 , customs duties, suspended in pursuance of Council Regulation (EEC) No 2789/79 shall be re-established in respect of the following products, imported into the Community, coming from any beneficiary country or territory, with the exception of those listed in Annex C to Regula ­ tion (EEC) No 2789/79 : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2789/79 of 10 December 1979 establishing preferen ­ tial tariffs in respect of certain products originating in developing countries ( J ), and in particular Article 4 (2) thereof, Whereas Article 1 (3) of that Regulation provides that customs duties may, for each category of products, be suspended up to a Community ceiling, expressed in European units of account, which will be equal  with the exception of certain products, the value of the ceilings for which is given in Annex A thereto  to the sum arrived at by adding together the value of the products in question imported cif into the Community in 1977 and coming from countries and territories covered by those arrangements, but not including products coming from countries and territo ­ ries already covered by various preferential tariff arran ­ gements established by the Community, and 5 % of the value of 1977 cif imports coming from other coun ­ tries and from countries and territories already covered by such arrangements ; whereas, however, the ceiling resulting from the sum of this addition may in no case exceed 110 or 115% of that fixed for 1979 ; Whereas Article 2 ( 1 ) and (3) of that Regulation provides that customs duties may be re-established at any time on imports of the products in question coming from any country or territory, with the excep ­ tion of those listed in Annex C to that Regulation once the Community ceiling has been reached ; Whereas, in respect of ethylene glycol , falling within subheading 29.04 C ex I , the ceiling, calculated as indi ­ CCT heading No Description 29.04 C ex I (NIMEXE code Ethylene glycol 29.04-61 ) Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 10 November 1980 . For the Commission fitienne DAVIGNON Member of the Commission (') OJ No L 328 , 24 . 12 . 1979 , p. 25 .